Per Curiam:
The order requiring a bill of particulars stated that if as to any of these matters the. plaintiff has no knowledge or information, a statement to that effect be incorporated in said bill of particulars. In answer to the demand contained in paragraph 4, the plaintiff stated that it had no knowledge or information sufficient to enable it to give the information there required; and, therefore, as the plaintiff complied with the terms of the order requiring a bill of particulars in that regard, the court below should not have precluded it from offering proof in relation thereto. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.